                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ANTHONY VIOLA,

               Plaintiff,
                                                    Case No. 2:21-cv-3088

       vs.                                          Chief Judge Algenon L. Marbley

                                                    Magistrate Judge Elizabeth P. Deavers

DAVE YOST, et al.,

               Defendants.

                                            ORDER

       Defendant Daniel Kasaris, an attorney licensed to practice law in the State of Ohio and

the Northern District of Ohio and appearing here pro se, has filed a motion requesting leave to

file pleadings in this matter electronically through his Pacer account. For good cause shown,

Defendant’s motion (ECF No. 9) is GRANTED.


        IT IS SO ORDERED.

                                             /s/ Elizabeth A. Preston Deavers______
DATED: July 9, 2021                          ELIZABETH A. PRESTON DEAVERS
                                             UNITED STATES MAGISTRATE JUDGE
